              Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


SELECT RESEARCH, LTD.,                             §
                                                   §
     Plaintiff,                                    §
                                                   §
v.                                                 § Civil Action No. 20-964
                                                   §
AMAZON.COM, INC., and                              §
AMAZON.COM SERVICES, LLC,                          §
                                                   §
                                                   §
     Defendants.                                   § JURY TRIAL DEMANDED



                       COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Select Research, Ltd. (“SRL”) by its attorneys, files this Complaint for Patent

Infringement and Request for Jury Trial, complaining of Amazon.com, Inc. and Amazon.com

Services, LLC (collectively “Amazon”), and would respectfully show as follows:

                                        Nature of the Action

         1.       Plaintiff SRL has been a pioneer in the area of 3-D body imaging involving use of

a Body Volume Index (“BVI”) to calculate an indicator of human health. SRL has been at the

forefront of the research, development, and deployment of such technology, including its “Body

Volume Index Pro” product, and soon to be released enhanced product version. This technology

is highly valuable. SRL has expended significant resources in money and engineering time over

more than a decade to perfect its technology, which has become the industry leader in this

application. SRL has been assigned U.S. Patent 8,374,671 (“’671 Patent”), issued February 12,

2013, covering its groundbreaking inventions. Without making the same investment in research

                                                  1

COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 2 of 6




or development, Defendant Amazon has recently introduced its Amazon Halo product which

enables a customer’s cellular phone to perform a body scan and calculate a health index. On

information and belief, Amazon’s Halo product is based on algorithms from BodyLabs of New

York, USA, which Amazon acquired in 2017. In a phone call with the named inventor of the

‘671 Patent, Richard Barnes, in July 2015, a representative of BodyLabs admitted that BodyLabs

had “copied” the SLR ‘671 patent. SLR has raised this issue with Amazon both in the UK and

the United States, without result, including having signed an NDA with Amazon to investigate a

commercial transaction. Plaintiff has therefore been forced to bring the instant lawsuit to protect

its industry-leading patented technology.

                                             Parties

       2.       Plaintiff SRL is a corporation organized and existing under the laws of the

United Kingdom with an office located at Malvern Hills Science Park, Geraldine Road, Malvern,

England, UK, WR14 3SZ.

       3.       Plaintiff Amazon.com, Inc. is a Delaware corporation with a principal

place of business located at 410 Terry Avenue North, Seattle, Washington 98109.

       4.       Plaintiff Amazon.com Services, LLC is a company organized and existing under

the laws of Delaware, with an office located at 11601 Alterra Pkwy., Suite 500, Austin, TX

87858-3358, is registered to do business in Texas, and is subject to service through Corporation

Service Company at 211 E. 7th St., Suite 620, Austin, TX 78701.

                                        Jurisdiction and
                                             Venue

       5.       Subject matter jurisdiction is proper in this Court under 28 U.S.C. §§ 1331 and

1338(a) as this is a claim for infringement of a U.S. patent pursuant to 35 U.S.C. § 1 et seq.,


                                                 2

COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 3 of 6




including 35 U.S.C. § 271.

       6.       Defendants Amazon.com, Inc. and Amazon.com Services, LLC are subject to

personal jurisdiction within Texas and this Judicial District, as each user of the Amazon Halo

product App must agree to a Terms of Service agreement with Amazon.com Services, LLC as

shown at:

https://www.amazon.com/gp/help/customer/display.html?nodeId=G4HKA4W4YHJ7EPHG

(accessed on October 14, 2020). Amazon.com Services, LLC has a regular and established place

of business in this Judicial District located at 11601 Alterra Pkwy., Suite 500, Austin, TX 87858-

3358, and is conducting infringing activities in this Judicial District at least by selling and

offering to sell the Amazon Halo product in concert with Amazon.com, Inc. Amazon.com, Inc.

and Amazon.com Services, LLC are each individually liable and are jointly and severally liable

for infringement of the ‘671 Patent. Under theories of alter ego, single business enterprise

liability, and agency, the conduct of each can be attributed to and considered the conduct of the

others for purposes of infringement of the ‘671 Patent. Defendants have in the past and continue

to hold themselves out as a single entity – “Amazon” – acting in concert, with knowledge of each

other’s actions and control over each other. Venue as to Defendants is thus proper pursuant to 28

U.S.C. §§1391(b) and (c), and 1400(b).

                             Count 1: Infringement of the ‘671 Patent

       7.       The ‘671 Patent, a copy of which is attached as Ex. A, is titled “HEALTH

INDICATOR” and was duly and legally issued by the U.S. Patent and Trademark Office on

February 12, 2013 with SRL as the assignee. Plaintiff SRL is currently the assignee of the ‘671

Patent, including standing to sue and the right to recover all past, present, and future damages for

infringement of the ‘671 Patent.

                                                   3

COMPLAINT FOR PATENT INFRINGEMENT
            Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 4 of 6




       8.       Amazon makes, uses, sells, offers to sell, and/or imports into the United States

The Amazon Halo product that infringes at least one claim of the ‘671 Patent.

       9.        As shown in the infringement claim chart for claim 1 of the ‘671 Patent attached

as Ex. B and incorporated herein by reference, Amazon has infringed and continues to infringe

(literally and/or under the doctrine of equivalents), directly, indirectly, and/or through

subsidiaries, agents, representatives, or intermediaries, one or more claims of the ‘671 Patent by

making, using, importing, testing, supplying, causing to be supplied, selling, and/or offering for

sale in the United States its Amazon Halo product.

       10.       Defendants’ continuing acts of infringement have caused and will continue to

cause damage to Plaintiff, and Plaintiff is entitled to recover from Defendants the damages

sustained as a result of Defendants’ wrongful acts in an amount subject to proof at trial,

including lost profits, but in no event less than a reasonable royalty.

       11.       On information and belief, Amazon has been aware of the ‘671 Patent for

several years prior to the filing of this lawsuit based on information provided to Amazon by SRL

pursuant to an NDA signed with Amazon EU S.a.r.l. on May 3, 2018. On information and

belief, Amazon would have been aware of these infringement allegations regarding the ‘671

Patent prior to and during the launch in 2020 of the Amazon Halo product based on disclosures

from its subsidiary, BodyLabs.

       12.       Due to Defendants’ continuing acts of willful infringement, Plaintiff is entitled

to recover up to treble damages pursuant to 35 U.S.C. § 284, and an award of attorney fees

pursuant to 35 U.S.C. § 285.




                                                  4

COMPLAINT FOR PATENT INFRINGEMENT
             Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 5 of 6




                                      Demand for Jury Trial

       Plaintiff demands a jury trial on all issues so triable.


                                              Prayer

       Plaintiff Select Research, Ltd. prays that, after trial, this Court enter judgment against

Defendants as follows:

       (a)       An entry of final judgment in favor of Plaintiff and against Defendants;

       (b)       An award of damages adequate to compensate Plaintiff for the infringement of

       the ‘671 Patent that has occurred, but in no event less than a reasonable royalty as

       permitted by 35 U.S.C. § 284, together with pre-judgment interest from the date the

       infringement began, and post-judgment interest;

       (c)       A permanent injunction permanently prohibiting Defendants and all persons in

       active concert or participation with any of them from further acts of infringement of the

       ‘671 Patent;

       (d)       Treble damages as provided for under 35 U.S.C § 284 in view of the knowing,

       willful, and intentional nature of Defendants’ acts;

       (e)       Awarding Plaintiff its costs and expenses of this litigation, including

       reasonable attorneys’ fees and disbursements, pursuant to 35 U.S.C. § 285 on the basis

       that this case is exceptional due to the conduct of Defendants; and

       (f)        Plaintiff have such other and further relief as the Court deems just and

       proper.




                                                  5

COMPLAINT FOR PATENT INFRINGEMENT
         Case 6:20-cv-00964-ADA Document 1 Filed 10/15/20 Page 6 of 6



Dated: October 15, 2020

                                      Respectfully submitted,


                                     s/        Theodore G. Baroody
                                               Theodore G. Baroody
                                               Texas Bar No. 01797550

                                              Carstens & Cahoon, LLP

                                              Wells Fargo Tower, Suite 415
                                              1105 Wooded Acres Dr.
                                              Waco, TX 76710
                                              Telephone: 254-831-9951

                                              and

                                              13760 Noel Rd., Suite 900
                                              Dallas, TX 75240
                                              Telephone: 972-367-2001
                                              baroody@cclaw.com

                                              Attorney for Plaintiff Select Research, Ltd.




                                          6

COMPLAINT FOR PATENT INFRINGEMENT
